Case 1:20-cv-02656-RM-SKC Document 96-1 Filed 02/05/21 USDC Colorado Page 1 of 7




                         EXHIBIT A
Case 1:20-cv-02656-RM-SKC Document 96-1 Filed 02/05/21 USDC Colorado Page 2 of 7




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-02656-RM-SKC

  KATRINA BAGWELL and LUKE BAGWELL,

          Plaintiffs,

  v.

   BOSTON SCIENTIFIC CORPORATION,

          Defendant.


                                       PLAINTIFFS’ WITNESS LIST


          Pursuant to the Court's Courtroom Minutes and Order dated October 21, 2020, and

  Federal Rule of Civil Procedure 26(a)(3), Plaintiffs, Katrina and Luke Bagwell, submit the

  following list of trial witnesses:

         The following witnesses are fact witnesses who will be called to testify live at trial:

              1. Katrina Bagwell, Plaintiff. c/o Aylstock, Witkin, Kreis & Overholtz, PLLC, 17 E.
                 Main Street, Pensacola, FL 32503. Ms. Bagwell will provide live testimony at
                 trial concerning her decision to undergo implantation of the Solyx device and the
                 injuries sustained therefrom. She will also provide testimony concerning her
                 condition pre-implantation and how the injuries she sustained from Solyx has and
                 continues to impact her and her husband’s lives.

              2. Luke Bagwell is Plaintiff Katrina Bagwell’s spouse and is also a Plaintiff in this
                 matter. c/o Aylstock, Witkin, Kreis & Overholtz, PLLC, 17 E. Main Street,
                 Pensacola, FL 32503. Mr. Bagwell will provide live testimony at trial concerning
                 Ms. Bagwell’s decision to undergo implantation of the Solyx device and the
                 injuries she sustained therefrom. Mr. Bagwell will also provide testimony
                 concerning Ms. Bagwell’s condition pre-implantation and how her injuries
                 sustained from Solyx has and continues to impact their lives.

              3. Brian Flynn, MD, Revising Physician. 12605 16th Avenue, Aurora, CO 80045.
                 Dr. Flynn is Plaintiff Katrina Bagwell’s treating physician who will testify live or

                                                   1
Case 1:20-cv-02656-RM-SKC Document 96-1 Filed 02/05/21 USDC Colorado Page 3 of 7




                 by video deposition concerning his care and treatment of Ms. Bagwell, including
                 his surgical procedure to remove the Solyx mesh from Ms. Bagwell’s body.

             4. Patricia McCord, PT. 257 Circle Dr., Evergreen, CO 80439. Ms. McCord is
                Plaintiff Katrina Bagwell’s pelvic physical therapies who will testify live or by
                video deposition concerning her care and treatment of Ms. Bagwell’s Solyx-
                related injuries.

          The following witnesses are all health care providers of Plaintiff Katrina Bagwell who
  may be called live at trial to offer testimony concerning their care and treatment of Ms. Bagwell
  either before and/or after she was implanted with Defendant’s Solyx device:

             1. Richard Brundige, MD
                8015 W Alameda Avenue, Suite 50
                Lakewood, CO, 80226
                303-237-0086

             2. Julie C. Cohen, MD
                8383 W. Alameda Avenue
                Lakewood, CO 80226
                303-338-4545

             3. Cheryl Cowles, MD
                7950 Kipling Street # 201
                Arvada, CO 80005

             4. Laura Eral, PT
                10240 Park Meadows Drive
                Lone Tree, CO
                303-338-4545

             5. Troy Freedman, PA‐C
                32214 Ellingwood Trail #210
                Evergreen, CO 80439
                720-897-5609

             6. Nel Gerig, MD
                3333 S. Bannock St., Suite 350
                Englewood, CO 80110
                303-260-5092

             7. Jamie Kenney, PA‐C
                26659 Pleasant Park Road
                Conifer, CO 80433
                303-647-5300

                                                  2
Case 1:20-cv-02656-RM-SKC Document 96-1 Filed 02/05/21 USDC Colorado Page 4 of 7




             8. Mina Lee, MD
                2045 Franklin Street
                Denver, CO 80205
                303-338-4545

             9. Nicole Mah, MD
                28267 Highway 74
                Evergreen, CO 80439
                720-634-6789

             10. Roger Matthews, DO
                 26659 Pleasant Park Road
                 Conifer, CO 80433
                 303-647-5300

             11. Kari Reynolds, NP
                 3333 S. Bannock St., Suite 350
                 Englewood, CO 80110
                 303-260-5092

             12. Samson Shen, MD
                  2045 Franklin Street
                 Denver, CO 80205
                 303-861-2121

             13. Christie Bibeau, PhD
                 9767 S Rhodus Street
                 Conifer, CO 80433
                 303-881-7740

          The following are Plaintiffs’ expert witnesses who will provide live testimony at trial
  concerning their general and/or case-specific expert opinions consistent with their Rule 26 expert
  reports and prior testimony:

             14. Dr. Ralph Zipper, Urogynecologist who is board certified in Female Pelvic
                 Medicine and Reconstructive Surgery.

             15. Dr. Bruce Rosenzweig, Urogynecologist and Assistant Profesesor of Obstetrics
                 and Gynecology at Rush University Medical Center.

             16. Dr. Jimmy Mays, Polymer Scientist/Materials Expert.

             17. Dr. Dionysis Veronikis, Urogynecologist who is board certified in Female Pelvic
                 Medicine and Reconstructive Surgery.

                                                  3
Case 1:20-cv-02656-RM-SKC Document 96-1 Filed 02/05/21 USDC Colorado Page 5 of 7




             18. Dr. Peggy Pence, Industry Standard/Regulatory Expert.

          The following witnesses are current or formal employees of Defendant Boston Scientific
  Corporation. c/o Faegre Drinker Biddle & Reath, 1144 15th Street, Suite 3400, Denver CO
  80202. These witnesses may testify live or by video deposition concerning general liability
  issues, including but not limited to, the design of the Solyx device, testing or lack of testing
  performed by Defendant both prior to and after the Solyx was launched, warning letters sent to
  Defendant concerning violations observed during audits, Defendant’s use of Marlex
  polypropylene resin, Defendant’s marketing of the Solyx device and the adequacy or inadequacy
  of the Solyx instructions and warnings contained with its labeling.

             19. Rob Trentadue
             20. Katherins Aloisi
             21. Michelle Berry
             22. Evan Bransington
             23. Arthur Butcher
             24. Janice Connor
             25. Christopher M. Cuddy
             26. Joanna Engelke
             27. Kathleen Fantoni
             28. Abby Fischer
             29. Kenneth Flynn
             30. Donna Gardner
             31. James Goddard
             32. Roger Goldberg, MD
             33. Alfred P. Intoccia, Jr.
             34. Aaron Kirkemo
             35. Kristin LaRocca
             36. Amy LeBlanc
             37. Kimberly Matheson
             38. Maya Matusovsky
             39. Todd McCaslin
             40. Janet McGrath
             41. Robert Miragliuolo
             42. Charles R. Montgomery
             43. Keven Newell
             44. Jonathan Brent Palmisano
             45. John Pedersen
             46. Phillip Rackliff
             47. Doreen Rao
             48. John Sherry
             49. Charles Smith
             50. Lee Sullivan
             51. Alison Timm
             52. George Vialle

                                                 4
Case 1:20-cv-02656-RM-SKC Document 96-1 Filed 02/05/21 USDC Colorado Page 6 of 7




              53. Edward Walbridge
              54. Robert Walsh
              55. Mitchell Wheeler
              56. Frank Zakrzewski

         The following witnesses were Defendant’s Key Opinion Leaders (KOLs) who have
  personal knowledge of safety issues related to the Solyx device and will testify live or by video
  deposition:

              57. Lawrence Lind, MD, KOL. 10 Medical Plaza, Glen Cove, NY 11542

              58. Dennis Miller, MD, KOL. 201 North Mayfair Rd., #310, Wauwatosa, WI 53226

          Plaintiffs reserve the right to call as a witness any person deposed in connection with this

  litigation, any of the individual witnesses identified in discovery and/or by the defendants, as

  well as any agents and/or employees of Defendants, and rebuttal witnesses. Plaintiff reserves the

  right to supplement this witness list up to and at the time of trial. Finally, the Plaintiffs will

  likely narrow the above witness list which is dependent upon various issues, including the

  Court’s rulings and strategic decisions that will be made closer to trial.


  Dated: February 4, 2021

                                                           /s/ Daniel J. Thornburgh
                                                          Daniel J. Thornburgh, FL Bar No. 42661
                                                          Bobby “Brad” Bradford, FL Bar No. 173223
                                                          Aylstock, Witkin, Kreis & Overholtz, PLLC
                                                          17 E. Main Street, Suite 200
                                                          Pensacola, FL 32502
                                                          T: 850-202-1010
                                                          F: 850-916-7449
                                                          dthornburgh@awkolaw.com
                                                          bbradford@awkolaw.com
                                                          Admitted pro hac vice

                                                          Joseph J. Zonies
                                                          Zonies Law LLC
                                                          1700 Lincoln Street
                                                          Suite 2400
                                                          Denver, CO 80203

                                                     5
Case 1:20-cv-02656-RM-SKC Document 96-1 Filed 02/05/21 USDC Colorado Page 7 of 7




                                           720-464-5300
                                           720-961-9252 (fax)
                                           jzonies@zonieslaw.com

                                           Attorneys for Plaintiff




                                       6
